Case 1:18-cv-20886-KMW Document 63 Entered on FLSD Docket 12/19/2018 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                        Miami Division

                               Case No. 18-cv-20886-Williams/Torres


  DIVA GRACIELA GALLARDO,

          Plaintiff,

  v.

  ENRIQUE UBARRI,
  LILLIANA TORRES,

        Defendants.
  ________________________________/

   DEFENDANTS’ UNOPPOSED MOTION FOR ENLARGEMENT OF TIME TO FILE A
    RESPONSE TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT

          Defendants, ENRIQUE UBARRI and LILLIANA TORRES, by and through their

  undersigned counsel, and pursuant to Rule 6(b)(1)(a) of the Federal Rules of Civil Procedure and

  Rule 7.1 of the Local Rules of the Southern District of Florida, hereby file their Unopposed Motion

  for Enlargement of Time to File a Response to Plaintiff’s Motion for Partial Summary Judgment.

  In support of their Unopposed Motion, Defendants respectfully state as follows:

       1. Plaintiff filed a Motion for Partial Summary Judgment [DE 61] and a Statement of Material

  Facts in Support of Plaintiff’s Motion for Partial Summary Judgment [DE 62] on December 14,

  2018. The deadline to file a response to Plaintiff’s Motion for Partial Summary Judgment is Friday,

  December 28, 2018.

       2. Given the upcoming Christmas and New Year’s holidays, Defendants’ travel plans, and

  undersigned counsel’s schedule, Defendants seek an enlargement of time up through and including

  Friday, January 4, 2019.
Case 1:18-cv-20886-KMW Document 63 Entered on FLSD Docket 12/19/2018 Page 2 of 3



     3. This request for enlargement of time is made in good faith and is not intended to create

  delay. The parties will not be prejudiced by the granting of this brief enlargement of time.

     4. Federal Rule of Civil Procedure 6(b)(1)(a) provides that when, under the Federal Rules of

  Civil Procedure, an act is required or allowed to be done at or within a specified time, the Court

  for cause shown may at any time in its discretion order the period enlarged if the request is made

  before the expiration of the period described.

         5.      Undersigned counsel has conferred with Ms. Rivkah Jaff, counsel for Plaintiff, and

  is authorized to represent that Plaintiff does not object to the requested enlargement of time.

         WHEREFORE, based upon the foregoing, Defendants request that this Honorable Court

  enter an Order allowing Defendants to file their response to Plaintiff’s Motion for Partial Summary

  Judgment by Friday, January 4, 2019.

  DATED: December 19, 2018.

                                                        Respectfully submitted,


                                                                s/Ena T. Diaz
                                                        Ena T. Diaz
                                                        Florida Bar No. 0090999
                                                        ENA T. DIAZ, P.A.
                                                        Attorney for Defendants
                                                        999 Ponce De Leon Blvd. – Ste 720
                                                        Coral Gables, FL 33134
                                                        Tel.: (305) 377-8828
                                                        Fax.: (305) 356-1311
                                                        ediaz@enadiazlaw.com




                                                   2
Case 1:18-cv-20886-KMW Document 63 Entered on FLSD Docket 12/19/2018 Page 3 of 3



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that I electronically filed Defendants’ Unopposed Motion for

  Enlargement of Time to File a Response to Plaintiff’s Motion for Partial Summary Judgment (Case

  No. 18-cv-20886-KMW) with the Clerk of Court by using the CM/ECF system which will in turn

  submit a Notice of Electronic Filing to counsel for Plaintiff, J.H. Zidell, Esq. (zabogado@aol.com),

  Rivkah F. Jaff, Esq. (rivkah.jaff@gmail.com), and Neil Tobak, Esq. (ntobak.zidellpa@gmail.com),

  J.H. Zidell, P.A., 300-71st Street, Suite 605, Miami Beach, FL 33141, on this 19th day of December

  2018.


                                                              s/Ena T. Diaz
                                                       Ena T. Diaz




                                                   3
